         Case 8:20-mj-00734-DUTY Document 4 Filed 10/23/20 Page 1 of 1 Page ID #:12


                                                                                 CLERK, U.S.~"tD 1      ~
                                                                                            DISTRICT COURT

                                                                                        ~~~~ ~   `~   r
                                                                                                 ~    ~-- —~


                                                                             BY NT~CDlS RICTOF C
                                                                                                ALIFORNIA
                                                                                                  DFpUTY



                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
 UNITED STATES OF AMERICA,                                   casE rruMBER
                                                 PLAINTIFF
                           V.                                       8:20-MJ-00734-DUTY
 NAN ZABDIEL VARGAS-FENTANES
                                                                 ORDER OF TEMPORARY DETENTION
                                                                   PENDING HEARING PURSUANT
                                           DEFENDANT(S).              TO BAIL REFORM ACT


    Upon motion of Defendant                                          ,IT IS ORDERED that a detention hearing
is set for October 29                                   , 2020        , at 10:00      a.m. / ❑p.m. before the
Honorable Karen E. Scott                                              , in Courtroom 10D / vTC

    Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                            and produced for the hearing.
                     (Other custodial officer)




Dated:         ~o1a31a0                                             ~%~~C~
                                                 U.S. District Judge/Magistrate Judge
                                                        K Ar~EN E. SCOTT




                  ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL REFORM ACT
CR-66(10/97)                                                                                                   Page ]of 1
